TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2019



                                       NO. 03-18-00729-CV


                                 Douglas Miles Macut, Appellant

                                                  v.

                               Cool Insulation Company, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on May 3, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.